Exhibit 10.15
2010 EXECUTIVE OFFICER INCENTIVE PLAN
1. The Plan
The Executive Officer Incentive Plan (“EOIP”) of Fuel Tech, Inc., a Delaware
corporation, (the “Company”), is designed to provide each Participant (as that
term is defined in Paragraph 3 below) with financial incentives based upon
Company financial results, measured in terms of modified EBIT as defined below
(“EBIT”), Revenues and Air Pollution Control (APC) segment backlog (“APC
Backlog” or “Backlog”). The EOIP is an annual bonus plan based on successive
fiscal year performance periods commencing January 1, 2010, with payouts based
on each fiscal year’s performance.
2. The Plan Supersedes All Prior Incentive Compensation Programs
This EOIP supersedes and replaces all prior incentive compensation programs for
all Participants.
3. Eligibility to Participate
The Company’s Chief Executive Officer, Chief Financial Officer, and Executive
Vice President of Marketing and Sales shall each be a Participant in the EOIP.
The Committee (as that term is defined below), in its business discretion, may
subjectively decide to designate additional full-time senior management
employees of the Company to be Participants in the EOIP after consideration of
the recommendations of the Company’s Chief Executive Officer. The addition of
new full-time senior management employees to the EOIP would require modification
to the EOIP’s formulaic funding or payout mechanics, subject to approval by the
Committee.
Participants must be employed on the last day of a fiscal year (December 31) in
order to be eligible for a payout under the EOIP based on that fiscal year’s
performance. No amounts will be deemed earned or payable under the EOIP by any
Participant whose employment with the Company ends on or before the last day of
the fiscal year. A Participant deemed to be eligible for a payout in accordance
with the provisions of the EOIP for a given fiscal year, need not be employed on
the day of a bonus payout under this EOIP for such fiscal year in order to be
eligible for the payout.
Notwithstanding the preceding paragraph, if, during a fiscal year in which the
EOIP is in effect, a Participant’s employment with the Company is involuntarily
terminated: (a) not for cause by the Company, or (b) on account of the
Participant’s death, or (c) on account of the Participant’s disability (as that
term is defined below), then to the extent and at the time the Company
determines there shall be a payout for that fiscal year under the EOIP, the
affected Participant shall be eligible for a pro rata EOIP payment (or, in the
case of death, to that employee’s estate) in accordance with the applicable
calculations of Section 4, “EOIP Payouts” and subject to all the other
provisions of the EOIP. Such pro rata payment shall equal the product obtained
by multiplying (a) the payout amount for the affected Participant determined in
accordance with Section 4 below, by (b) a fraction, the numerator of which shall
equal the number of calendar days during which the affected Participant was
employed by the Company during such fiscal year, and the denominator of which
shall equal 365.
Any funds not paid out to a Participant under the EOIP, whether due to voluntary
termination of employment, termination of employment for cause or otherwise,
will automatically revert back to the Company.
“Disability” means that the Participant, after exhausting any applicable leave
available under the Company’s policies, is unable because of physical or mental
condition to perform the essential functions of the Participant’s position, with
or without a reasonable accommodation.

1



--------------------------------------------------------------------------------



 



4. EOIP Payouts
EOIP payouts are based on the Company’s performance for three financial metrics
— EBIT, Revenues and APC Backlog. An “Incentive Pool” may or may not be created
dependent on the Company’s financial performance pertaining to all or some of
those metrics during the fiscal year. If the Incentive Pool is created, each
Participant is then awarded that Participant’s designated portion of the
Incentive Pool on or about March 15 in the year following the fiscal year
earned. The methodology for calculating EOIP payouts to Participants is more
fully described below. Amounts shall be paid no later than the 15th day of the
third month following the end of the Participant’s first taxable year in which
the right to the payment is no longer subject to a substantial risk of
forfeiture.
A percentage of EBIT is set aside in an Incentive Pool with respect to each
fiscal year to provide for bonus payments under this EOIP based on performance
in the following three categories: (i) EBIT, (ii) Revenue and (iii) APC backlog.
The percentage of EBIT that is set aside based on the Company’s actual level
attained in each of these three categories shall be determined by the Committee
after consideration of the recommendations of the Company’s Chief Executive
Officer.
No amounts shall be payable under this EOIP for any fiscal year unless the
Company has achieved the established minimum threshold of EBIT for such fiscal
year. Accordingly, if the Company’s financial performance for the fiscal year
falls below the established minimum threshold of EBIT, there is no payout under
the EOIP of any kind, regardless of the annual Revenue or year-end APC Backlog
amounts achieved.
Once the Company’s minimum threshold of EBIT is met, the percentage of EBIT set
aside in the Incentive Pool rises pro rata incrementally based on actual Company
performance in each of the EBIT, Revenues, and Backlog financial metrics subject
to an overall Incentive Pool funding percentage upper limit cap, all as shown in
the chart below. The payout formula for a Participant is shown in the chart
below.
Executive Officer Incentive Plan Mechanics

                                                              Increment        
Minimums   Funding %   Value   Incremental %   % Cap
EBIT, as defined
  $ 2,000       1.0 %   $ 500       0.188 %     3.25 %
Revenue
  $ 75,000       0.5 %   $ 2,500       0.125 %     1.50 %
Backlog
  $ 30,000       0.5 %   $ 2,500       0.125 %     1.50 %
 
                                       
 
            2.0 %                     6.25 %

Executive Officer Plan Incentive Summary

          Title   Percentage of Pool
Chief Executive Officer
    50.0 %
Chief Financial Officer
    25.0 %
EVP, Marketing & Sales
    25.0 %
 
       
 
    100.0 %

5. Definitions of Key Terms
     (a.) APC Backlog

2



--------------------------------------------------------------------------------



 



For purposes of this EOIP, the term “APC Backlog” refers generally to revenue to
which the Company has a legally binding, contractual right, and which is
associated with its APC product line, and that has not yet been recognized in
the Company’s profit and loss statement, but shall be as determined by the
Company, in its sole discretion.
     (b.) Committee
The term “Committee” as used in this EOIP means the Compensation & Nominating
Committee of the Company’s Board of Directors or such other Committee as may
from time to time succeed or perform the functions of that Committee.
     (c.) EBIT
For purposes of this EOIP, the term “EBIT” refers generally to earnings before
interest expense, taxes, profit sharing plan contributions, sales commissions
and incentive pay, but shall be as determined by the Company, in its sole
discretion, with the assistance of its accountants.
     (d.) Revenue
For purposes of this EOIP, the term “Revenue” refers to the Company’s net sales,
but shall be as determined by the Company, in its sole discretion.
6. Other Conditions
     (a.) No Alienation of Awards
Payouts under this EOIP may not be assigned or alienated, except that payouts
earned and payable may be assigned under the laws of descent and distribution of
the Participant’s domicile.
     (b.) No Right of Employment
Neither the EOIP nor any action taken under the EOIP shall be construed,
expressly or by implication, as either giving to any Participant the right to be
retained in the employ of the Company or any affiliate, or altering or limiting
the employment-at-will relationship between the Company and any Participant.
     (c.) Taxes, Withholding
The Company or any affiliate shall have the right to deduct from any payout
under the EOIP any applicable federal, state or local taxes or other amounts
required by applicable law, rule, or regulation to be withheld with respect to
such payment.
     (d.) Code Section 409A
The EOIP is intended to be exempt from or comply with Section 409A of the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder.
7. Plan Administration; Effectiveness for any Fiscal Year
     (a.) Administration

3



--------------------------------------------------------------------------------



 



The EOIP shall be administered by or under the authority of the Committee which
shall have the full discretionary power to administer and interpret this EOIP
and to establish rules for its administration.
     (b.) Effectiveness
The EOIP will not be deemed effective for any fiscal year until such time, if
any, as the determination of the EOIP EBIT, Revenues, and Backlog minimum
targets and Incentive Pool funding percentage amounts contemplated by
Paragraph 4 above have been released for communication to EOIP participants,
which date shall be no later than March 15th of each fiscal year.
8. Reservation of Rights, Governing Law, Contract Disclaimer
The Company reserves the right to amend or cancel the EOIP in whole or in part
at any time without notice. There can be no guaranty that the EOIP will be in
effect in any subsequent fiscal year. The Company also reserves the right to
decide all questions and issues arising under the EOIP and its decisions are
final. The EOIP shall be construed in accordance with and governed by the laws
of the State of Illinois. The EOIP is a statement of the Company’s intentions
and does not constitute a guarantee that any particular EOIP payment amount will
be paid. It does not create a contractual relationship or any contractually
enforceable rights between the Company or its wholly owned subsidiaries and the
Participant.

4